Citation Nr: 1648172	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-40 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for carpel tunnel syndrome, left wrist.

3.  Entitlement to service connection for carpel tunnel syndrome, right wrist.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service with the Army from June 1978 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims file. 

In September 2014, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The probative and competent evidence is against finding that the Veteran's acquired psychiatric disorders, to include PTSD and bipolar disorder, were either incurred in, or aggravated by active duty service, and psychosis did not manifest to a compensable degree within one (1) year of service.

2.  The probative and competent evidence is against finding that the Veteran's carpel tunnel syndrome, left wrist, was caused or aggravated by active duty service.
3.  The probative and competent evidence is against finding that the Veteran's carpel tunnel syndrome, right wrist, was caused or aggravated by active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

2.  The criteria for service connection for carpel tunnel syndrome, left wrist, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for service connection for carpel tunnel syndrome, right wrist, have not been met.  §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as psychosis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The Veteran avers that he developed an acquired psychiatric disorder as a result of active duty service.  Specifically, he claims that he heard shooting and tanks moving while on border patrol duty on the border between Germany and Czechoslovakia.  He says that he loaded the main gun on his tank and was immediately arrested by his fellow soldiers, confined for 30 days without clothing, and given only a blanket and mattress in a room that lacked electricity or heat while outside temperatures were freezing.

The provisions of 38 C.F.R. § 3.304(f) were amended, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted. 
For the purpose of this regulation, "fear of hostile military of terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

During the Veteran's June 1978 enlistment examination, psychiatric evaluation findings were normal, as were such findings during his January 1982 separation examination.  His service treatment records contain no evidence that he was ever diagnosed with, or treated for a psychiatric disorder.  While his service personnel records reveal that he was disciplined for infractions of the. Uniform Code of Military Justice, there is nothing that mentions his claimed stressor of being imprisoned for 30 days without clothing.  

As there is no evidence that the Veteran was diagnosed with psychosis within a year of separation, service connection for psychosis on a presumptive basis is not applicable.

There are no post-service treatment reports showing that the Veteran sought or received treatment for, or was diagnosed with, a mental health disorder between 1982 and 1992.  Treatment reports from the Social Security Administration (SSA) show that, in 2002, he was adjudged disabled, in part, as a result of depression (secondary diagnosis), which began in December 1992; his main or primary diagnosis was blindness of the right eye.  During an SSA mental health evaluation in October 1994, he told the examiner that he had been depressed since the loss of his right eye in a knife fight in 1989; he did not mention his military service or claim to have experienced an incident that he now claims resulted in an acquired psychiatric disorder.

VA treatment records show that, in July 2005, he underwent a mental health evaluation for suspected bipolar disorder following a referral from his primary care provider.  Regarding his military history, he told the clinician that he did not participate in combat and did not receive any psychiatric care, but said that he used to have a problem with drinking too much alcohol.  Again, he did not claim to have experienced any incident during service that he now claims resulted in an acquired psychiatric disorder.  He was diagnosed with adjustment disorder with depressed mood as a result of financial problems; the clinician did not diagnose any mental health disorder as a result of military service.  Subsequent treatment reports show that he began receiving mental health treatment in October 2007.

In June 2012, the Veteran was afforded a VA examination pursuant to his service connection claim.  The examiner diagnosed him with bipolar disorder, not otherwise specified (NOS).  She also diagnosed PTSD and opined that his claimed stressor was adequate to support a PTSD diagnosis and that it was related to his fear of hostile military activity in service.  However, because she also provided an inconsistent opinion that it was less likely than not that the claimed disorder(s) was incurred in, or caused by active duty service, in September 2014, the Board requested that the Veteran be afforded another examination to obtain another opinion.

The Veteran underwent a second VA mental health examination in November 2014.  He was diagnosed with bipolar disorder (as well as tobacco use disorder, alcohol use disorder in remission and stimulant use disorder in remission - none of which are bases for entitlement to service connection).  This time, however, the examiner opined that he did not meet the diagnostic criteria for PTSD.  She diagnosed him as having bipolar disorder and opined that it was less likely than not that the disorder was incurred in, or caused by active duty service.  Instead, she opined that the Veteran had had aggressive behaviors before he enlisted into the military, specifically, getting in trouble with the law.  She thus concluded that he had a longstanding problem that was present prior to military service.  However, because the examiner failed to opine as to whether his bipolar disorder had been aggravated by service, she was asked to provide an addendum opinion.

In June 2016, the examiner opined that it was less likely than not that the Veteran's bipolar disorder was aggravated beyond its natural progression by his military service.  Again, she noted that he had disruptive and aggressive behavior prior to entering active duty service, and that the behavior continued while he was on active duty and after he left military service.   

VA treatment records dated through June 2016 show that he did not received any mental health treatment after November 2013.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  Two competent VA examiners, after reviewing all the evidence of record, concluded that it was less likely than not that the Veteran's current mental health disorder was related to military service.  There is no medical  opinion evidence to the contrary.  Further, as noted above, his service records demonstrate that he was neither treated for, nor diagnosed with, a mental health disorder during service, and there is no evidence that he was diagnosed with, or was treated for, such a disorder until more than 10 years after he left military service.  The United States Court of Appeals for Veterans Claims (Court) has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Accordingly, for these reasons, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  Consequently, the "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. § 5107(b), does not apply in this case, as there is not an approximate balance of probative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for carpel tunnel syndrome of the left and right wrists.

The Veteran claims that he sustained injuries to his bilateral wrists during service by performing repetitive wrist/hand motions as part of his military occupational specialty (MOS).  During the Board hearing, he said that his MOS was a gunner, loader on an M60A1 combat tank and that he was required to perform maintenance on the tank that involved repetitive movements of both wrists.  Based on a review of the Veteran's service personnel records, the Board finds his statements concerning his MOS and its accompanying duties are credible.

However, his service treatment records are void of complaints of, treatment for or a diagnosis of a bilateral wrist or lower arm disorder, to include carpel tunnel syndrome.  During his separation examination, findings for the upper extremities were within normal limits.

VA post-service treatment records show that he was not diagnosed with a wrist disorder until July 2007, when he was diagnosed with carpel tunnel syndrome of the right wrist.  In August 2007, he underwent carpel tunnel release surgery on his right wrist.  However, treatment records contain no evidence that he told his treating physicians that his carpel tunnel syndrome was the result of some aspect of military service, and there is no evidence from any of his treating clinicians that suggest such theory.

Subsequent VA treatment reports show that the Veteran did not receive any further treatment for either wrist after September 2008, when he was diagnosed with milder carpel tunnel syndrome of the left wrist.  

Based on a review of the evidence of record, the Board concludes that the probative and competent evidence weighs against the Veteran's claim of entitlement to service connection for carpel tunnel syndrome of either the left or right wrist.  
In this regard, VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, because the only suggested relationship between his carpel tunnel syndrome and active duty service comes from the Veteran himself, an examination is not warranted.  Moreover, because there is no evidence that the Veteran has the medical training or experience to associate his bilateral carpel tunnel syndrome, diagnosed 25 years after military service, to any aspect of active duty, his statements are not competent, and no medical evidence has been submitted to support such a proposition.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Court has held that, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 38 U.S.C.A.  §5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

Accordingly, the Board concludes that service connection for carpel tunnel syndrome of the left or right wrist is not warranted.  As there is not an approximate balance of probative evidence, the "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. § 5107(b), does not apply in this case.  Gilbert v. Derwinski; Ortiz v. Principi, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in March 2009 and February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.

Entitlement to service connection for carpel tunnel syndrome, left wrist, is denied.

Entitlement to service connection for carpel tunnel syndrome, right wrist, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


